I
am delighted to extend to you, Sir, on behalf of the
Tanzanian delegation, our sincere congratulations on your
well-deserved election to the presidency of the General
Assembly at its forty-eighth session. Over the past two
weeks you have already demonstrated your considerable
diplomatic skills and leadership qualities. We look forward
to a productive session under your guidance.
I would also like to extend my delegation’s appreciation
to your predecessor, His Excellency Mr. Stoyan Ganev, for
the leadership he provided to the forty-seventh session of the
General Assembly.
The Secretary-General and the staff he leads have
continued to give of their best to our Organization. Over the
past year they have demonstrated a remarkable capacity to
take on additional responsibilities despite dwindling
resources. We owe them a debt of gratitude and they have
a right to expect our support as they carry out the work we
have entrusted to them.
6 General Assembly - Forty-eighth session
During the past year, the Czech Republic, Slovakia,
Monaco, Eritrea, the Former Yugoslav Republic of
Macedonia and Andorra have joined the United Nations as
sovereign and independent States. It gives me great pleasure
to extend to them a warm welcome and sincere
congratulations and to say how much we look forward to
working closely with all of them in the common endeavour
to make our world a better place for our peoples and for all
mankind.
Another year has passed since we last met in the
general debate and pledged to intensify our efforts to satisfy
the aspirations of our peoples for world peace and security,
for economic and social justice and for progress and
development, in conditions of freedom and human dignity.
It is proper that as we start another session, we should take
stock of the progress made towards the realization of these
aspirations.
The problems of southern Africa remained a major
preoccupation of my Government during the past year. My
delegation commends the international community for its
contribution in the search for solutions to the problems of
apartheid in South Africa and the conflicts in Angola and
Mozambique.
Over the last 12 months, the advance towards the
eradication of apartheid has brought the goal nearer than
ever before. The call by the representatives of the majority
people of South Africa, notably by President Nelson
Mandela of the African National Congress of Azania (ANC),
for the lifting of virtually all remaining economic and trade
sanctions means that the progress made thus far, and the
progress soon to be made, represent profound and
irreversible change in terms of the Declaration on Apartheid
and its Destructive Consequences in Southern Africa.
Whatever happens, South Africa will never be the same.
A very important recent signal suggesting that the
turning-point is very close was the fixing of 27 April 1994
as election day for all South Africans. My delegation
warmly welcomes this development and urges all concerned
to work to achieve that target. The most important
development, however, has been the enactment last month of
the legislation necessary for the establishment of an
independent electoral commission, an independent media
council and an independent broadcasting authority as well as
a Transitional Executive Council.
Regrettably, there remain many obstacles on the road.
Violence remains the most serious obstacle impeding
progress towards the establishment of a united, democratic
and non-racial South Africa. With 20,000 murders per year,
according to records compiled by the Southern African
Research and Documentation Centre, South Africa’s
reputation of being the most violent country in the world is
well deserved. The leadership of the democratic forces in
the country must be commended for denying the forces of
death and destruction the satisfaction of derailing the peace
process. But the threat remains real and great, as evidenced
by the brutal assassination of Chris Hani in April and the
storming by a right-wing racist white group of the
negotiations at the World Trade Centre in June.
International monitoring of the violence has provided
some reassurance to the victims of apartheid violence. The
temerity and audacity shown by the perpetrators of violence
and the blind eye turned to it by some members, including
leaders, of the country’s security forces, argue for a much
larger, higher-profile United Nations presence in South
Africa. I urge the United Nations to respond positively to
the urgent pleas of the victims of violence for more United
Nations monitors.
Another obstacle is the non-participation by some
groups in the peace process and the threat of violence issued
by some of them. This is yet another argument for
increasing the presence and raising the profile of the United
Nations, and of the world community as a whole, in South
Africa.
Angola poses a similar but more urgent challenge to the
United Nations. If it has a conscience, the international
community simply cannot allow the continuation of a
conflict that is estimated to be claiming a thousand lives a
day. It must act to stop this carnage.
At the same time, we must make every effort to enable
the United Nations to recover from the considerable damage
done to its credibility and moral authority by its inability to
respond adequately and promptly to the grave challenges
posed by Jonas Savimbi. The adoption of Security Council
resolution 864 (1993) on 15 September 1993 has served to
put Jonas Savimbi on notice that the United Nations will no
longer allow his obstinacy and prevarication to continue to
thwart the will of the Angolan people, whose hopes for
peace and an opportunity to improve their lives have been so
rudely shaken by his greed for power. UNITA and Savimbi
must be left in no doubt that there is more to come if they
continue to ignore the pleas of the international community
for a cease-fire, for a return to the Bicesse Accords and for
respect for the electoral verdict of the Angolan people.
Forty-eighth session - 7 October l993 7
This applies equally to UNITA’s obligation to allow
and to facilitate access by humanitarian and relief
organizations to the victims of the conflict. Many relief
personnel have exposed themselves to serious danger in
order to help victims of the conflict. We commend them for
their heroism and compassion. The best form of gratitude,
however, is to ensure that those responsible for this criminal
conduct receive appropriate punishment.
Although different, Mozambique offers some parallels
with Angola, and it remains to be seen during the
implementation of the Mozambican peace accords whether
the correct lessons have been learned from the Angolan
experience. The delay in the implementation of the General
Peace Agreement is a matter of great concern because of the
obvious threat it poses to the cease-fire. We are pleased to
note that the Security Council has taken the same serious
view of the delay. We are pleased also to note that at long
last the leader of RENAMO, Mr. Afonso Dhlakama, has
been able to overcome the difficulties which until recently
prevented him from meeting with President Chissano. We
welcome the talks between the two leaders and commend
President Chissano for bending over backwards to
accommodate RENAMO. But we are concerned that the
good will and magnanimity of the Government of
Mozambique are not being reciprocated by RENAMO and
its leadership. Instead, we observe disturbing signs of its
following in the footsteps of Savimbi.
For example, the Government is still not able to provide
administrative services in the areas under the control of
RENAMO. The United Nations has a duty to prevent such
a blatant violation of the General Peace Agreement. But,
more ominously, RENAMO seems to be contriving to create
a situation in which it hopes to persuade the world to accept
the holding of elections before the process of demobilization
and the integration of forces has begun. We must spare no
efforts to enable the United Nations to do all in its power to
prevent an Angola-type situation from emerging in
Mozambique.
Regrettably, as the year continued there were more
disappointments than successes. With the exception of
Angola, perhaps the most disconcerting were the setbacks
suffered by the peace efforts in the former Yugoslavia - in
particular in Bosnia and Herzegovina - in Afghanistan and
in Somalia, where the turn of events has led to a wholly
unexpected and unwelcome confrontation between the United
Nations and one of the factions in the tragic fratricidal
conflict plaguing that country.
We must do all we can to protect and preserve the
integrity and moral authority of the United Nations in
Somalia. Those responsible for the killing of United Nations
peace-keeping forces and for instigating attacks against them
must be left in no doubt about the dire consequences of their
criminal conduct. But it goes without saying that the United
Nations forces must themselves act with maximum restraint.
Because Somalia is such a new experience for the
United Nations, the outcome of its operation there is of
crucial importance to the international community. The
United Nations cannot afford to fail in its mission of
humanitarian assistance, peace-building and peace-keeping
in Somalia. Nor can it afford serious mistakes. My
delegation therefore welcomes the ongoing debate on how
best to achieve the United Nations mission in Somalia. The
call for the United Nations to refocus its attention on the
original mandate and to pay greater attention to the search
for a political solution, along the lines of the Addis Ababa
Agreement, deserves most urgent attention.
The cease-fire in Liberia, while holding, will remain
fragile while tensions remain high and the end of the crisis
is not in sight. The countries of the Economic Community
of West African States (ECOWAS) must be commended for
undertaking an extremely costly and dangerous peace-
keeping mission in Liberia on behalf of the international
community. They need more than the moral and political
support of the world community. We therefore welcome the
establishment, by Security Council resolution 866 (1993) of
22 September 1993, of the United Nations Observer Mission
in Liberia (UNOMIL), which will work alongside the
precedent-setting African peace-keeping effort under the
auspices of ECOWAS to help resolve the Liberian conflict.
The people of Western Sahara are understandably
frustrated that, five years after the adoption of the United
Nations plan for a referendum in Western Sahara, the
international community has still not been able to give
8 General Assembly - Forty-eighth session
them an opportunity to exercise their right to
self-determination. It is not good enough to tell them that
every effort is being made to overcome the problems which
have prevented the holding of the referendum. After five
years of discussion of the modalities of implementation, they
have a right to ask whether all the parties have been
negotiating in good faith.
Another African conflict-resolution initiative which
deserves urgent United Nations support is the Peace
Agreement between the Government of Rwanda and the
Rwandese Patriotic Front (RPF), which was signed in
Arusha, Tanzania, on 4 August 1993 after a year of arduous
and protracted negotiations. As Facilitator in the
negotiations, Tanzania pays tribute to the parties to the
negotiations for their spirit of give and take, which enabled
the negotiations to succeed. We pay tribute to the
Organization of African Unity (OAU) for its invaluable role
throughout the peace process. We also pay tribute to the
observer countries - Belgium, Burundi, France, Germany,
Senegal, Uganda, the United States and Zaire - and to the
United Nations for their encouragement and support. Nor
should we forget the invaluable contribution of Mali,
Nigeria, Tunisia and Zimbabwe, which provided personnel
for the Neutral Military Observer Group (NMOG II), which
has been monitoring the cease-fire.
As implementation of the Agreement begins, priority
must now be given to the establishment of the neutral
international force. The joint delegation of the Government
of Rwanda and the Rwandese Patriotic Front currently
visiting the United Nations has been stressing that everything
else hinges on the establishment of that force. I echo their
appeal for speed in establishing the force. My delegation
therefore welcomes the timely adoption of Security Council
resolution 872 (1993) on 5 October 1993, authorizing the
establishment of the United Nations Assistance Mission for
Rwanda (UNAMIR), and urges its speedy implementation.
Comparisons are inadequate for measuring the suffering
or damage endured by people in a war, but it is difficult to
think of another current conflict in which a whole people has
been subjected to the suffering, inhumanity and indignities
that have been imposed on the Muslim population of Bosnia
and Herzegovina. The inability of the United Nations to
offer any hope to the Bosnian Muslims is one of the greatest
tragedies of our time. It is bad enough that the international
community has failed to put an end to the atrocities which
continue to be inflicted on the Bosnian Muslims. But for the
world
community in these circumstances to continue to deny them
the right to acquire the means with which to protect
themselves is incomprehensible. The least that the United
Nations can do is to lift the arms embargo on Bosnia and
Herzegovina in order to enable the people to defend their
families and their country.
At long last there are signs of an emerging solution to
the long-festering sore of the root cause of the Middle East
problem - the question of Palestine - the persistence of
which has for 40 years posed a serious moral dilemma for
the international community’s sense of justice, fairness and
equality. The agreement signed in Washington on
13 September 1993 between Israel and the Palestine
Liberation Organization (PLO) on mutual recognition, which
also provides for limited autonomy for Palestinians in the
Gaza Strip and the West Bank town of Jericho, has been
rightly hailed as a major breakthrough in the Middle East
negotiations. My delegation joins in welcoming this
development and in congratulating Israel and the PLO on the
courage they have shown in taking this bold step towards the
resolution of the intractable question of Palestine. The first
step is always the most difficult to take. We are, therefore,
hopeful that Israel and the PLO will now be able to move
quickly to advance the process towards a just and lasting
solution to the question of Palestine and thus open the way
towards a comprehensive settlement of the Arab/Israel
conflict.
For the people of Cyprus - another vexed question that
has defied solution for nearly 20 years - a meaningful new
world order must be one that respects the unity, sovereignty
and territorial integrity as well as the non-aligned status of
that country, and restores a sense of hope to the two
communities for a future of partnership and cooperation in
complete equality and human dignity. It is a matter of great
disappointment that the hopes raised by the resumption early
in the year of negotiations under the good offices of the
Secretary-General proved to be premature.
In Cambodia, the efforts of the United Nations to find
a just and enduring end to the long-running conflict have
begun to bear fruit. The successful organization and
supervision of the Cambodian elections concluded an
important and crucial phase of the peace effort. However,
the people of Cambodia are not yet out of the woods. There
is still a lot of healing of wounds to be done. We applaud
the efforts being exerted to enable those who walked out of
the peace process to rejoin it as the phase of reconciliation,
reconstruction and development begins.
Forty-eighth session - 7 October l993 9
There is good news too with regard to the situation in
Central America. There, the situation has continued to
evolve positively, thus rewarding the international
community in its efforts to encourage the region to find
regional solutions to its problems.
My delegation welcomes the growing involvement of
the Security Council in the search for solutions to many
conflicts around the world. But the Council’s capacity to
respond to the growing demands for its intervention and the
readiness of the international community to continue to
repose its trust and confidence in the Council will depend on
its ability to institute the necessary reforms.
One such reform that has been called for is the
expansion of the Council to take account of today’s vastly
changed circumstances in comparison with 1965, when the
Council was last expanded. I need not stress that any
expansion must take account of the need to ensure equity in
geographical representation. This also applies to the call for
consideration to be given to increasing the number of
permanent members.
Another reform relates to the need to address the
problem of selectivity by the Council in responding to
various conflicts. Unless the Council is seen to treat equally
all challenges to its authority, it runs the risk of losing the
international community’s support and trust, which are
crucial if the Council’s actions are to be accepted as
legitimate.
In addition, the old problem of the outdated veto is still
with us and failure to do something about it will not make
it go away. The very encouraging practice of reaching
decisions by consensus has reduced the demand for the
abolition of the veto. This has helped, but it is not enough.
So long as the veto exists, the threat of its use will continue
to affect the outcome of debates. One member will always
be able to thwart the will of the international community.
How the Council does its work is also a matter of great
interest and concern to the international community. The
call for transparency is a very legitimate one, but of greater
concern is the growing conviction on the part of a large
segment of the membership of the United Nations that the
Council has been stretching its interpretation of the Charter
to include things not foreseen in Chapter VII, such as
humanitarian emergencies, human rights, ecological threats,
drug trafficking and the like. While the Council must be
enabled to respond to new situations, there is a real danger
that it will allow itself to be guided not by the Charter but
by the dictates of a few Member States.
Disarmament has always been a major preoccupation of
the international community for reasons that are self-evident.
There are far too many weapons around the world - more
than nations need for their legitimate defence. The priority
given to the chemical weapons Convention reflects the
international community’s concern about the great danger
posed to international peace and security by this particular
weapon of mass destruction. Regrettably, nuclear arms,
which pose an even greater threat, have not received the
priority consideration they deserve. While we applaud the
agreements concluded by the United States and the Russian
Federation for sharp reductions in their nuclear arsenals, the
fact should not be overlooked that, even after the START
Treaty, there are today in their stockpiles five times more of
this category of nuclear weapons than existed at the time of
the signing of the Treaty on the Non-Proliferation of Nuclear
Weapons in 1968, and the level is the same as it was when
they began negotiations nine years before the START Treaty
was signed. The reality of the nuclear threat becomes more
evident if we take account of the nuclear-weapon stocks of
the other nuclear-weapon States. That is why we must urge
all nuclear-weapon States to accord the highest priority to
nuclear disarmament.
My delegation has always regarded the non-proliferation
Treaty, despite its flaws, and a comprehensive test-ban treaty
as important international instruments that can advance the
cause of nuclear disarmament. It goes without saying that
before the non-proliferation Treaty can perform this role, its
inherent flaws - especially its provisions discriminating
between nuclear-weapon and non-nuclear-weapon States -
must be addressed. The two major nuclear-weapon States
have agreed on some reductions in their stockpiles. They
need to go much further and to make clear that the objective
is the eventual elimination of those stockpiles, which means
that they must stop, reverse and eventually put an end to
vertical proliferation. The 1995 Review Conference of the
Treaty will be a success to the extent that it comes to grips
with these flaws.
The most hopeful recent development towards a
comprehensive test-ban treaty has been the voluntary
moratorium or restraint on testing unilaterally agreed to by
all the nuclear-weapon States. That is why we welcome the
decision of the United States of America to extend its
moratorium. We very much hope that this extension will
persuade the other nuclear-weapon States to maintain their
moratoriums and that the halt can be used to negotiate a
comprehensive test-ban treaty under the auspices of the
Conference on Disarmament or the Amendment Conference
of the partial test-ban Treaty.
10 General Assembly - Forty-eighth session
The world economic statistics for the period 1992 to
1993 send mixed signals. Overall, despite strong growth in
a number of developing countries, there was negligible
growth in the world economy. For much of the African
continent, per capita output has continued to decline, placing
the continent in a precarious situation. The average growth
of gross domestic product in Africa reached a new low of
1.4 per cent in 1992, owing in part to drought, civil wars,
political instability and the long-term effects of deteriorating
terms of trade as a result of the inequitable operation of the
present world order.
The United Nations agenda for the development of
Africa in the 1990s, adopted by the General Assembly at its
last session, seems unlikely to fare any better than its
predecessor, the United Nations Programme of Action for
African Economic Recovery and Development, 1986-1990.
As became obvious during the review of the Programme of
Action carried out in 1990, that initiative fell short of the
continent’s expectations. Nevertheless, Tanzania believes
that both the United Nations and the international community
at large still have the ability to play a greater role in
assisting the continent to overcome its poverty.
Recovery of investments is crucial to the long-term
improvement of the economic performance of the African
continent. However, contrary to earlier expectations,
economic reform has not brought a significant increase in
investments. Throughout Africa, it remains far below its
peak level of the mid-1970s as a result of foreign exchange
constraints arising from deteriorating terms of trade and
limited capacity to import capital goods, and because of the
debt burden and debt servicing.
Tanzania welcomes the initiative taken by some donor
countries to address the problem of the debt crisis by writing
off part of the bilateral official debt of the least developed
countries. However, this is only part of the solution to the
problem. Apart from debt-relief measures, Africa needs a
fresh infusion of financial resources to improve the rate of
investment and to accelerate the economic growth of
affected countries.
It is for this reason that Tanzania welcomes the
initiative of the Government of Japan to organize, in
collaboration with the United Nations and the Global
Coalition for Africa, the Tokyo International Conference on
African Development in October 1993, with a view to
highlighting the issue of African economic development as
one of the central themes on the international agenda for the
twenty-first century. My delegation hopes that the Tokyo
Conference will come up with concrete recommendations on
measures designed to help the African continent overcome
its problems once and for all, as well as to remind the
international community of its commitment to Africa and the
need to help the continent face the challenges of the twenty-
first century from a position of strength.
We have been walking the road from Rio for more than
a year now. In Rio we made a strong commitment to
protect our planet by promoting sustainable development
through a global partnership. Though a basic framework to
make the world’s environment healthier in the twenty-first
century was laid out at Rio, we have not, so far, begun
making those commitments a reality. The truth is, the Earth
is environmentally poorer than it was a year ago.
The high-level Commission on Sustainable
Development has been formed to monitor progress in the
implementation of Agenda 21 and other activities related to
the integration of environmental and developmental goals
through the United Nations system. Allow me to express
my delegation’s hope that this Commission will be an
action-oriented body which will effectively translate the
commitments made in Rio into a reality, and that it will not
end up being financially strapped, as has often been the fate
of other United Nations institutions.
A milestone reached at Rio was the decision to prepare
an international convention to combat desertification and
drought. The Intergovernmental Negotiating Committee for
the elaboration of this convention has already held its first
and second substantive sessions and it is hoped that,
hopefully by this time next year, a convention to combat
desertification and drought will have been finalized. While
welcoming the progress made during the first two
substantive sessions, Tanzania wishes to call for maximum
support and cooperation from all countries to ensure the
success of the global convention, which has particular
relevance for Africa. The convention should be looked
upon, not only as a mechanism to attract resources, but also
as a global partnership in combating a global phenomenon
threatening the sustainable development of over 900 million
people worldwide.
There is no end to our expectations in fulfilment of the
United Nations. As the largest world family, it has to take
care of all the members of the family, rich and poor, able
and disabled. The world would be a better place for mankind
if we in the United Nations act expeditiously, judiciously
and fairly. After all, it is the people who constitute the
States that need help.
